DETAILED ACTION
Status of Claims 
This Final Office Action is responsive to Applicant's reply filed October 30, 2021. 
Claims 1, 10-12, and 19-20 have been amended.
Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority of Provisional Application 63/009,060 filed on 4/13/2020. Applicant's claim for the benefit of this prior-filed application is acknowledged. 

Response to Arguments
The previously pending 35 USC 103 rejections are withdrawn in response to Applicant’s claim amendments. See below for reasoning.
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 101 and 35 USC 112a rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1-20, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims integrate the abstract idea 
The Examiner further asserts the one or more interfaces are so generically recited that the interfaces merely amount to general purpose computer functions, where displaying and inputting data on an interface merely adds the words apply it with the judicial exception. Applicant’s arguments are not persuasive.
For claim 10 the automatic conversion from metric to imperial system is based on user input and merely adds an additional calculation if needed. For example, if a person enters part 1 of assembly 1 to be 1 inch and assembly 1 is in centimeters, a generic conversion calculation would be done to get the right value for part 1 in assembly 1. A user inputting data on an interface merely adds the words apply it with the judicial 
The Applicant’s arguments for claim 12 are the same as above and considered responded to by the Examiner. Applicant’s arguments are not persuasive.
The Applicant argues the claims amount to significantly more than the abstract idea. The Examiner respectfully disagrees. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The Applicant provides no reasoning as to why the claims amount to significantly more than the abstract idea. The Applicant does not point out what elements amount to significantly more than the abstract idea. Applicant’s arguments are not persuasive.
Applicant’s amendments do not overcome the 112a rejection. Applicant does not have support for another mathematical equation for performing the recited calculation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does 
            In the instant case (Step 1), claims 1-11 are directed toward a process and claims 12-20 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claim 1 is directed toward a computer implemented method for creating and providing a construction proposal to a client or other party using a cost estimator application, the computer implemented method comprising: displaying one or more interfaces for an initial template of the construction proposal on the cost estimator application; receiving selections for one or more assemblies and one or more line items, wherein the one or more assemblies are labels that identify a specific part or area of a house or building or other location for a construction, renovation, or repair project, wherein the one or more assemblies represent and act as a header for a group of one or more line items, wherein the construction proposal created in the cost estimator application is organized into the one or more assemblies, wherein the one or more line items are assigned to or included under each relevant assembly of the one or more assemblies, wherein the one or more line items are labels that further identify services or materials or equipment or other features to be provided by a contractor or subcontractor or vendor to the client of the construction, renovation, or repair project as listed under the one or more assemblies in order to provide a thorough and accurate construction proposal; receiving pricing for each line item of the one or more line items, wherein the pricing reflects costs associated with materials or labor or a combination of materials and labor and mark up for each line item; displaying a set of parameters interface in the cost estimator application, wherein the set of parameters interface includes fields for each one of a following parameter: floor area, ceiling area, interior wall perimeter, ceiling height, interior wall area, exterior wall perimeter, exterior height to roof, an exterior wall area, building footprint, a roof perimeter length, roof surface area, lot perimeter, lot area, and roof pitch; receiving a first set of entered dimensions in designated fields in the construction proposal for one or more parameters provided for in the set of parameters interface, wherein the one or more parameters represent specific measurements and dimensions necessary to a cost calculation for each line item of the one or more line items; linking the designated fields for the one or more parameters for each line item of the one or more line items that utilizes the one or more parameters in a cost calculation, further comprising linking one or more relevant entered dimensions from the first set of entered dimensions in the cost calculation for each line item of the one or more line items; wherein any change made to the first set of entered dimensions in the linked designated fields updates the pricing and costs for each line item in a same and a different assembly of the one or more assemblies further comprising: causing any change made to the first set of entered dimensions in the linked designated fields to update the pricing and costs for each parent assembly and each sub- assembly in a hierarchical arrangement, wherein the any change cascades in a hierarchical manner up and down each sub-assembly and then each parent assembly in order to reflect appropriate changes to the pricing and costs of each sub-assembly and each parent assembly; wherein the one or more parameters having unlinked dimensions are not linked or coupled together; calculating an individual cost for each line item; performing calculations as part of the calculating of the individual cost for each line item by selecting symbols representing the set of parameters integrated into a calculating interface in the cost estimator application wherein the selected symbols represent the specific dimensions of the set of parameters; calculating total costs for the construction proposal, including any taxes, adjustments, or discounts; and auditing the individual cost for each line item and the total costs in order to verify accuracy of the calculated individual cost for each line item and the calculated total costs, wherein the auditing is implemented in a cascading hierarchical arrangement within each sub-assembly and then each parent assembly (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations represent a human made proposal system, which walks through what the human user should do step by step in creating a construction based proposal, which involves inputting data and parameters, calculating costs/prices, updating the proposal based on modifications received from the human users, and then displaying the results so the human users can make informed decisions with specific graphical user interface elements, which is managing relationships and interactions between humans. The Applicant’s claimed limitations are a step by step walk through of creating a construction proposal, which is directed towards the abstract idea of Organizing Human Activity.
wherein the one or more assemblies are labels that identify a specific part or area of a house or building or other location for a construction, renovation, or repair project, wherein the one or more assemblies represent and act as a header for a group of one or more line items, wherein the construction proposal created in the cost estimator application is organized into one or more assemblies, wherein the one or more line items are assigned to or included under each relevant assembly of the one or more assemblies, wherein the one or more line items are labels that further identify services or materials or equipment or other features to be provided by a contractor or subcontractor or vendor to the client of the construction, renovation, or repair project as listed under the one or more assemblies in order to provide a thorough and accurate construction proposal; receive pricing for each line item of the one or more line items, wherein the pricing reflects costs associated with materials or labor or a combination of materials and labor and mark up for each line item; display a set of parameters interface in the cost estimator application, wherein the set of parameters interface includes fields for each one of a following parameter: floor area, ceiling area, interior wall perimeter, ceiling height, interior wall area, exterior wall perimeter, exterior height to roof, an exterior wall area, building footprint, a roof perimeter length, roof surface area, lot perimeter, lot area, and roof pitch; receive a first set of wherein the one or more parameters represent specific measurements and dimensions necessary to a cost calculation for each line items of the one or more line items; link the designated fields for the one or more parameters for each line item of the one or more line items that utilizes the one or more parameters in a cost calculation, further comprising linking one or more relevant entered dimensions from the first set of entered dimensions in the cost calculation for each line item of the one or more line items; wherein any change made to the first set of entered dimensions in the linked designated fields updates the pricing and costs for each line item in a same and a different assembly of the one or more assemblies further comprising; causing any change made to the first set of entered dimensions in the linked designated fields to update the pricing and costs for each parent assembly and each sub-assembly in a hierarchical arrangement, wherein the any change cascades in a hierarchical manner up and down each sub-assembly and then each parent assembly in order to reflect appropriate changes to the pricing and costs of each sub-assembly and each parent assembly; receive a second set of entered dimensions in designated fields in the construction proposal for one or more parameters having unlinked dimensions for the one or more line items, wherein the one or more parameters having unlinked dimensions are not linked or coupled together; calculate the individual cost for each line item; calculate total costs for the construction proposal, including any taxes, adjustments, or discounts; display optional upgrade line items to the client or the other party as selectable options within the construction proposal, wherein if the client or the other party selects one of the optional upgrade line items, the construction proposal reflects inclusion of the optional upgrade line item and any changes to the calculated total costs of the construction proposal in real-time to the client or the other party; and provide one or more interfaces to track payment flow, wherein the one or more interfaces display and track payment flow from a client to a general contractor, and also display and track payment flow from a general contractor to a sub-contractor or to a vendor, further comprising: associating an account with the cost estimator application; tracking completion of the one or more line items as included in the construction proposal that the vendor or the sub-contractor are responsible for completing via the one or more interfaces to track payment flow; receiving indication and displaying in the one or more interfaces to track payment flow that the vendor or the sub-contractor has completed the one or more line items; and upon approval of the payment by a general contractor as selected in the one or more interfaces in cost estimator application to track payment flow, transferring funds from a banking account associated with the cost estimator application to the vendor or the sub-contractor directly (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations represent a human made proposal system, which walks through what the human user should do step by step in creating a construction based proposal, which involves inputting data and parameters, calculating costs/prices, updating the proposal based on modifications received from the human users, and then displaying the results so the human users can make informed decisions with specific graphical user interface elements, which is managing relationships and interactions between humans. The Applicant’s claimed limitations are a step by step walk through of 
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “a computer implemented method for creating and providing a construction proposal to a client or other party using a cost estimator application, the computer implemented method comprising: displaying one or more interfaces for an initial template of the construction proposal on the cost estimator application; receiving selections for one or more assemblies and one or more line items; receiving pricing for each line item of the one or more line items; displaying a set of parameters interface in the cost estimator application; receiving a first set of entered dimensions in designated fields in the construction proposal for one or more parameters provided for in the set of parameters interface; receiving a second set of entered dimensions in designated fields in the construction proposal for one or more parameters having unlinked dimensions for the one or more line items” (claim 1) and “system for creating and providing a construction proposal to a client or other party using a cost estimator application, the system comprising: a computing device having a display screen; one or more memory; and one or more processors configured to: display one or more interfaces for an initial template of the construction proposal on the cost estimator application; receive selections for one or more assemblies and one or more line items; receive pricing for each line item of the one or more line items; display a set of parameters interface in the cost estimator application; receive a first set of entered dimensions in designated fields in the construction proposal for one or more parameters provided for in the set of parameters interface; receive a second set of entered dimensions in designated fields in the 
In addition, dependent claims 2-11 and 13-20 further narrow the abstract idea and dependent claims 2, 4, 6, 9, 13, and 15 additionally recite “providing the construction proposal to the client or the other party by sending the construction proposal to a computing device of the client or a computing device of the other party, providing an 
The claimed “computer, cost estimator application, computing device (client and other party), interface, calculating interface, a computing device having a display screen; one or more memory; and one or more processors configured to; display interfaces” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-11; and System claims 12-20 recite a computer, cost estimator application, computing device (client and other party), interface, calculating interface, a computing device having a display screen; one or more memory; and one or more processors configured to; display interfaces; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0063-0065 and Figure 1. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “a computer implemented method for creating and providing a construction proposal to a client or other party using a cost estimator application, the computer implemented method comprising: displaying one or more interfaces for an initial template of the construction proposal on the cost estimator application; receiving selections for one or more assemblies and one or more line items; receiving pricing for each line item of the one or more line items; displaying a set of parameters interface in the cost estimator application; receiving a first set of entered dimensions in designated fields in the construction proposal for one or more parameters provided for in the set of parameters interface; receiving a second set of entered dimensions in designated fields 
In addition, claims 2-11 and 13-20 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 2, 4, 6, 9, 13, and 15 additionally recite “providing the construction proposal to the client or the other party by sending the construction proposal to a computing device of the client or a computing device of the other party, providing an interface that displays combined costs for labor, materials, and markup for each line item, displaying optional upgrade line items to the client or the other party as selectable options within the construction proposal, and displaying any profit made by a general contractor managing the construction proposal” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “computing device (client and other party) and interface” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 11 and 20 recite “wherein the calculating functions comprise addition, subtraction, division, multiplication, square root calculations, or another type of mathematical calculation”. The Applicant’s originally filed specification does not have support for use of “another type of mathematical calculation” because that includes mathematical equations that are not 

Allowable Over the prior art
Claims 1-20 are allowable over the prior art, but remain rejected under 35 USC 101 and 35 USC 112a for the reasons set forth above. Independent claims 1 and 12 disclose a system and method for construction proposals that contains cost estimations for each line item of assemblies and sub-assemblies.
Regarding a possible 103 rejection: The closest prior art of record is:
Blair et al. (US 2012/0179570 A1) – which discloses total cost management system that has graphical user interface elements. 
Hill et al. (US 2003/0225683 A1) – which discloses an electronic bid/proposal system with specific line items for construction projects.
Ulreich et al. (US 2006/0058993 A1) – which discloses automated proposal generation using a GUI system.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1 and 12, such as when fields are linked between assemblies and sub-assemblies, each containing costs for every field and when a change is input the 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, but not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683